937 F.2d 979
58 Fair Empl.Prac.Cas.  978
Norman R. WOOD, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, Defendant-Appellee.
No. 88-1712.

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
April 12, 1989.Certiorari Granted April 15, 1991.See 111 S.Ct. 1575.
Victor Arditti, El Paso, Tex., for plaintiff-appellant.
Mark M. Greenberg, Asst. U.S. Atty., El Paso, Tex., for defendant-appellee.
Appeal from the United States District Court for the Western District of Texas.
Before GEE, WILLIAMS and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
AFFIRMED.  Local Rule 47.6.  Bell v. Veterans Administration Hospital, 826 F.2d 357 (5th Cir.1987).  The complaint of denial of equal protection of the laws was not advanced to the trial court and cannot be considered on appeal from its order.


2
AFFIRMED.